 

CONSULTING AGREEMENT

 

THIS AGREEMENT made as of the 27 day of July 2012.

 

BETWEEN:

 

SONORO ENERGY LTD., a company incorporated under the laws of the Province of
British Columbia and having an office at 1000, 600-6th Ave SW, Calgary, Alberta

 

(the “Consultant”)

 

AND:

 

PETROSONIC ENERGY, INC., a body corporate carrying on business in Nevada, U.S.A.

 

(the “Company”)

 

WHEREAS:

 

A.The Consultant is a reporting issuer in certain provinces of Canada whose
common shares are listed on the TSX Venture Exchange (the “Exchange”);

 

B.The Company is engaged in the development and commercialization of heavy oil
upgrading and related technologies;

 

C.The Consultant possesses certain technical, engineering and industry
expertise, knowledge and skill related to the heavy oil upgrading technology
which Company has purchased from the Consultant and such skills would benefit
the Company;

 

D.The Company wishes to engage the services of the Consultant to carry out and
provide ongoing technical support services to the Company to enable the Company
to assemble the equipment and technology purchased from the Consultant, and
achieve among other things, the business objectives and work program in Albania
as specified herein subject to the terms and conditions set forth in this
Agreement; and

 

E.The Consultant has agreed to enter into this Agreement for the purpose of
adhering to certain covenants.

 

NOW THEREFORE in consideration of the terms and conditions herein contained, the
parties covenant and agree as follows:

 

Article 1

 

Engagement

 

1.1Subject to the terms and conditions set out herein, the Company hereby
engages the Consultant to make certain employees available on a part-time basis
to provide ongoing technical support to the Company (the “Services”) during the
Term (as hereinafter defined).

 

 

 

 

1.2The Company and the Consultant acknowledge and agree that Claudio Arato and
Travis Janke will be the individuals responsible for carrying out the Services
on behalf of the Consultant (the “Consultant Employees”).

 

1.3The Services are to be defined and agreed upon such that the Consultant
provides guidance for the Company to achieve its stated objectives as per Clause
1.4 below.



 

Commitment

 

1.4The Consultant shall, during the Term:

 

(a)make available the Consultant Employees on a part-time basis provided that
the Company has provided reasonable notice that it requires the Consultant
Employees to perform the Services;

 

(b)well and faithfully serve the Company as per Clause 1.5 ; and



 

Standard of Care

 

1.5The Consultant undertakes to the Company that the Consultant Employees shall
at all times during the Term:

 

(a)exercise professional standard of care, skill and judgment customary to
industry standards that would be expected of a consultant of equivalent or
similar standing in an organization comparable to the Company;

 

(b)have the skill, expertise and capabilities necessary to effectively perform
the Services under this Agreement;

 

(c)perform the Services hereunder in an ethical, effective, professional and
businesslike manner; and

 

(d)carry out the Services in compliance with all applicable laws and regulations
to which the Company is subject.

 

- 2 -

 

 

Responsibility for Services

 

1.6The Consultant shall coordinate with the Company to decide the manner and
method in which the Services are to be performed and shall report to and act at
the reasonable direction of the Chief Executive Officer of the Company or any
other officer of the Company to whom authority has been delegated by the Chief
Executive Officer.

 

Article 2

 

Term

 

2.1Subject to the provisions on earlier termination of this Agreement contained
herein, the term of this Agreement will be for a period of one (1) year
effective from July 27, 2012 (the “Effective Date”) and ending at 11:59 p.m.
(Mountain time) on the day immediately preceding the first anniversary of the
Effective Date (the “Term”).

 

Article 3

 

Compensation

 

3.1The Consultant shall pay the costs of: (i) one (1) round-trip airfare from
Calgary, Alberta to Albania for the Consultant Employees (the “Initial Flight”);
and (ii) the Consultant Employees’ salaries for the first thirty (30) days (the
“First Month”) required for the assembly of the equipment in Albania.

 

3.2The Company shall reimburse the Consultant, on a month-to-month basis, for
the salaries of the Consultant Employees for any time after the First Month
during which the Consultant Employees provide Services to the Company.

 

3.3The Company shall also reimburse the Consultant for the costs of: (i) the
Consultant Employees’ travel to and from Albania other than the Initial Flight;
and (ii) lodging, food and ground transportation for the Consultant Employees
while in Albania including such costs for the First Month.

 

Goods and Services Tax

 

3.4The Company agrees to pay to the Consultant applicable goods and services
taxes (the “GST”) in respect of the performance of the Services under this
Agreement.

 

Expenses and Disbursements

 

3.5The Company shall reimburse the Consultant for all reasonable travel and
other business expenses actually and properly incurred by the Consultant
Employees in connection with the Services hereunder provided that with respect
to all such expenses the Consultant Employees shall furnish proper statements,
vouchers and receipts to the Company within a reasonable period of time from the
date the expense was incurred.

 

- 3 -

 

 

Invoices

 

3.6The Consultant shall provide an invoice to the Company setting out the
amounts payable by the Company under Sections 3.2 and 3.5 which the Company
shall pay upon receipt.





 

Article 4
RELATIONSHIP

 

Independent Contractor

 

4.1The Consultant and the Consultant Employees shall perform the Services
pursuant to this Agreement as independent contractors, and nothing in this
Agreement shall be construed as creating an employment or partnership
relationship between the Company and the Consultant or Consultant Employees. The
Consultant acknowledges that it is responsible for remitting its own taxes and
any contributions required by law to be remitted and that the Company shall have
no responsibility in respect of any failure by the Consultant to properly remit
such amounts when due and the Consultant agrees to indemnify and save the
Company harmless from and against any and all assessments, losses or penalties
actually incurred by the Company in respect of any unpaid taxes by the
Consultant which are charged back to the Company.

 

Article 5

 

Termination

 

5.1Either party may terminate this Agreement at any time on giving one month (1)
prior notice in writing to the other party of the effective date of such
termination.

 

Termination For Other Reasons

 

5.2Either party (a “Non-Defaulting Party”) may also terminate this Agreement
immediately upon the happening of any of the following events:

 

(a)the other party (the “Defaulting Party”) committing an act of fraud,
dishonesty, gross malfeasance or wilful neglect of duty which is reasonably
likely to cause, directly or indirectly, material injury or damage to the
Non-Defaulting Party or its reputation or goodwill or which resulted or was
intended to result in direct or indirect gain to or personal enrichment of such
Defaulting Party; or

 

(b)the Company has a judicial manager, receiver, manager or receiver and manager
appointed of the whole or substantially the whole of its assets, becomes
bankrupt or makes any arrangement, proposal or composition with its creditors,
or a resolution is passed or an order is made for the winding up or liquidation
of the Company.

 

No Prejudice

 

5.3The termination of this Agreement shall be without prejudice to any rights or
obligations of any of the parties hereto which shall have accrued prior to such
termination and shall not destroy or diminish or affect any of the provisions of
this Agreement which expressly or by implication come into force upon or
continue in force after such termination.

 

- 4 -

 

 

Article 6

 

Indemnification of Consultant

 

6.1The Company agrees to indemnify and hold harmless the Consultant and the
Consultant Employees against any losses (other than consequential losses or loss
of profit), claims, damages, liabilities and/or expenses (including any legal or
other expenses reasonably incurred in responding to or defending any action or
claim in respect thereof) to which the Consultant or the Consultant Employees
may become subject under the applicable legislation because of the actions of
the Company or its agents and such indemnity shall survive any termination or
expiration of this Agreement, provided however that this indemnity shall not
extend to any losses, claims, damages, liability and/or expenses which the
Consultant becomes subject in connection with any acts or omissions of the
Consultant in breach of its respective duties, obligations and covenants under
this Agreement or resulting from the gross negligence, wilful misconduct,
illegality or fraud of the Consultant.

 

Article 7
GENERAL PROVISIONS

 

Notices

 

7.1All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
telecopied addressed as follows:

 

If to the Company:

 

Petrosonic Energy, Inc.

 

57 Valley Woods Way NW
Calgary, AB, T3B 6A5

Attention:      Art Agolli
Fax No.:         (403) 441 6919

 

- 5 -

 

 

with a copy to:

 

Merani Reimer LLP
Barristers & Solicitors
Suite 204, 205-9th Avenue S.E.
Calgary, Alberta, T2G 0R3

 

Attention:     Ashif S. Merani
Fax No:        (403) 398-0220
Tel:               (403) 261-7006
Email:          ashif@meranireimer.com

 

If to the Consultant:

 

Sonoro Energy Ltd.
Suite 1000, 600 – 6th Avenue S.W.
Calgary, Alberta T2P 0S5

 

Attention:David A. Little,
CFO

Fax No.:        1 (888) 774-3858

Tel:(403) 262-3252



Email:dlittle@sonoroenergy.com

 

with a copy to:

 

Goodmans
Suite 1900, 355 Burrard Street
Vancouver, BC V6C 2G8

 

Attention:      Mr. David Redford
Fax No.:         (604) 682-7131

 

or to such other address or telecopier number as may be given in writing by the
parties and shall be deemed to have been received, if delivered by hand, on the
date of delivery and if telecopied to the telecopier numbers set out above, on
the business day next following the date of transmission.

 

Time of Essence

 

7.2Time is hereby expressly made of the essence of this Agreement with respect
to the performance by the parties of their respective obligations under this
Agreement.

 

Binding Effect

 

7.3This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

- 6 -

 

 

Further Assurances

 

7.4Each of the parties hereto covenants and agrees to execute such further and
other documents and instruments and do such further and other things as may be
necessary or desirable to implement and carry out the intent of this Agreement.

 

Assignment

 

7.5This Agreement may not be assigned in whole or in part by either party
without the prior written consent of the other party.

 

Amendments

 

7.6No amendment to this Agreement shall be valid unless it is evidenced by a
written agreement executed by all of the parties hereto.

 

Waiver

 

7.7Any waiver by either party of a breach of provision herein shall not be
construed as a waiver of any subsequent breach.

 

Governing Law

 

7.8This Agreement and all matters arising hereunder shall be governed by,
construed and enforced in accordance with the laws of the province of Alberta
and the federal laws of Canada applicable therein.

 

Severability of Clauses

 

7.9In the event that any provision of this Agreement or any part thereof is
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

Independent Legal Advice

 

7.10Each party to this Agreement represents and warrants to each other party
that such party has read and fully understands the terms and provisions hereof,
has had an opportunity to review this Agreement with legal counsel, and has
executed this Agreement based upon such party's own judgment and advice of
independent legal counsel (if sought).

 

Currency

 

7.11All sums of money to be paid or calculated pursuant to this Agreement shall
be paid or calculated in the currency of Canada unless otherwise expressly
stated.

 

- 7 -

 

 

Captions and Section Numbers

 

7.12The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.

 

Counterparts

 

7.13This Agreement may be executed in two or more counterparts, and delivered by
fax or PDF email attachment, each of which will be deemed to be an original and
all of which will constitute one agreement, effective as of the reference date
given above.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written.

 

PETROSONIC ENERGY, INC.   SONORO ENERGY LTD.       Per: /s/ Art Agolli   Per:
/s/ David Little   Authorized Signatory     Authorized Signatory

 

- 8 -

 

